t c summary opinion united_states tax_court lionel brown petitioner v commissioner of internal revenue respondent docket no 7461-04s filed date lionel brown pro_se mindy s meigs for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his income_tax liabilities for and the issue for decision is whether respondent’s appeals officer abused her discretion in sustaining a proposed levy to collect petitioner’s unpaid income_tax liabilities for and the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in glendora california at the time the petition was filed background petitioner timely filed a form_1040 u s individual_income_tax_return for reflecting a tax_liability of dollar_figure but failed to pay the liability in full respondent assessed the tax as well as an addition_to_tax for failure_to_pay_tax of dollar_figure and credited petitioner’s account for federal withholding taxes of dollar_figure including interest petitioner’s outstanding tax_liability for was dollar_figure as of the date of the notice_of_intent_to_levy petitioner has not made any other_payments toward his liability for petitioner timely filed a form_1040 for reflecting a tax_liability of dollar_figure but he failed to pay the liability in full respondent assessed the tax as well as an addition_to_tax for failure_to_pay_tax of dollar_figure and credited his account for federal withholding taxes of dollar_figure respondent also credited dollar_figure to petitioner’s account for the immediate tax relief credit on date including interest petitioner’s outstanding tax_liability for was dollar_figure as of the date of the notice_of_intent_to_levy petitioner has not made any other_payments toward his liability for respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing that among other things informed petitioner that respondent intended to levy to collect the and liabilities and that petitioner could request a hearing with respondent’s appeals_office petitioner submitted a timely form request for a collection_due_process_hearing hearing petitioner’s hearing respondent’s appeals officer janet e spaulding ms spaulding held a hearing with petitioner via telephone during the hearing petitioner requested that ms spaulding consider the and tax years in addition to and ms spaulding informed petitioner that she could not consider the year because a lien for that year was filed in she could not consider the and years because petitioner had previously received a hearing for those years in date during the hearing petitioner also requested that ms spaulding consider collection alternatives to the proposed levy they discussed an installment_agreement but petitioner said he could not afford the payments because he had been suspended from his teaching position and was unemployed at the time ms spaulding also discussed an offer_in_compromise but petitioner said he did not believe that it was a viable option because several offers he had submitted in the past had been rejected and he did not have the funds to submit another offer_in_compromise the final option ms spaulding discussed with petitioner was placing his account in currently not collectible status in order to facilitate this classification ms spaulding asked petitioner to complete and submit a form 433-a collection information statement for wage earners and self-employed individuals she also requested a statement from his employer that he was not currently working for them and bank statements to verify his income on at least four separate occasions ms spaulding requested that petitioner complete and submit the forms petitioner did not submit the completed documentation respondent issued to petitioner a notice_of_determination that sustained the proposed use of a levy to collect petitioner’s unpaid federal_income_tax liabilities for taxable years and in the notice_of_determination respondent concluded that petitioner had not verified that he qualifies for currently not collectible status or any other type of collection alternative the petition and motion petitioner submitted to this court a timely petition appealing respondent’s determination therein petitioner specified that he does not challenge the amount of the underlying tax_liabilities he challenges the appropriateness of collection actions based on circumstances etc and the offers of collection alternatives as listed without reference to the law as written and efforts to settle by citizen l brown sic respondent moved for summary_judgment the court ordered respondent’s motion set for hearing at the call of the calendar in los angeles after the hearing the court denied respondent’s motion for summary_judgment discussion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held before an impartial officer_or_employee of the irs office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 additionally a taxpayer may contest the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following the hearing the appeals_office must make a determination whether the proposed levy action may proceed in so doing the appeals_office is required to take into consideration the verification presented by the commissioner the issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 this court has jurisdiction to review the commissioner’s administrative determination under sec_6330 if the underlying tax_liability is properly at issue the court reviews that issue de novo sego v commissioner supra pincite 114_tc_176 petitioner did not receive a notice_of_deficiency for or because respondent assessed the amounts of tax petitioner reported on his tax returns the underlying tax_liabilities however are not properly at issue in this case because petitioner did not raise them at his hearing and he specified in the petition filed with this court that he did not dispute the amounts of those liabilities where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the administrative determination of the appeals_office for abuse_of_discretion as to the matters raised in the petition sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when an officer takes action that is arbitrary capricious or without sound basis in fact or law see 112_tc_19 petitioner challenges the appropriateness of collection actions based on circumstances etc and the offers of collection alternatives as listed without reference to the law as written and efforts to settle by citizen l brown sic petitioner discussed collection alternatives but failed to provide any documentation or information regarding his financial situation with which the appeals officer could ascertain the appropriateness of those alternatives petitioner did not present any evidence at trial that the appeals officer failed to consider collection alternatives or failed to apply the appropriate law to petitioner’s circumstances the record is devoid of any evidence establishing that respondent abused his discretion in determining to proceed with collection of petitioner’s tax_liabilities on the record before us the court finds that respondent did not abuse respondent’s discretion in making that determination the court has considered all of petitioner’s arguments and contentions that are not discussed herein relating to whether respondent may proceed with collection with respect to petitioner’s taxable years and and the court concludes they are without merit or irrelevant reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
